DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of GB 1615519.4 filed September 13, 2016 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
February 13, 2022
Amended
1
Cancelled
5, 6, 18, 21, 22
Under Examination
1-4, 7-17, 19, 20, 23


Response to Arguments 
Wert in view of Koji: Claims 1 and 17
Applicant’s arguments, see pg. 10 paras. 1-2, filed February 13, 2022, with respect to the rejections of claims 1 and 17 under Wert in view of Koji have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	With respect to claim 1, the applicant persuasively argues Wert fails to teach 0.3 to 1.0 wt% Ni because Wert teaches about 1.5 to 3.5 wt% Ni (Wert  3:41-60) (Remarks pg. 10 para. 1).
	With respect to claim 1, the applicant persuasively argues Wert and Koji fail to teach 8.5 to 9 wt% Co because Wert teaches about 3 to 8 wt% Co (Wert 4:3-19) and Koji teaches 0.05 to 3 wt% Co (Koji [0036]) (Remarks pg. 10 para. 2).
	With respect to claim 17, the applicant persuasively argues Wert and Koji fail to teach 10.5 wt% Cr because Wert teaches about 11 to 15 wt% Cr (Wert 3:29-40) and Koji teaches 13 to 19 wt% Cr (Koji [0016]) (Remarks pg. 10 para. 2).
Wert in view of Koji: Claims 7-9 and 11
Applicant's arguments filed February 13, 2022 with respect to the rejections of claims 7-9 and 11 have been fully considered but they are not persuasive.
Claim 7 recites 0.3 to 1.9 wt% Ni. Claim 8 recites 6.5 to 7.7 wt% Co. Wert teaches about 1.5 to 3.5 wt% Ni (Wert 3:41-60) and about 3 to 8 wt% Co (Wert 4:3-19), which overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection are made in view of Sera and in view of Tanaka and Sera.
Claim Objections
Claims 7-9 and 11 are objected to because of the following informalities:  
Claim 7 depends from cancelled claim 6. It should depend from a pending claim. For the purpose of examination claim 7 will be given the broadest reasonable interpretation of depending from claim 1.
Claims 8, 9, and 11 depend from claim 7.
Claim 7 line 1 recites “0.3 to 1.9 wt.% nickel”. Claim 1 line 6 recites “0.3 to 1.0 wt.% nickel”. Dependent claim 7 has a higher upper limit than independent claim 1. For the purposes of examination claim 7 will be given the broadest reasonable interpretation of requiring 0.3 to 1.9 wt.% nickel as recited.
Claim 8 line 1 recites “6.5 to 7.7 wt.% cobalt”. Claim 1 line 7 recites “8.5 to 9 wt.% cobalt”. Dependent claim 8 recites a range for cobalt that is distinct from independent claim 1. For the purposes of examination claim 8 will be given the broadest reasonable interpretation of requiring 6.5 to 7.7 wt.% nickel as recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wert (US 5,002,729) in view of Koji (JP 2005-290538 machine translation).
Claims 7-9 and 11 are dependent claims that are being interpreted as depending from claim 1 and requiring the broader recitations of Ni and Co in claims 7 and 8. See the above claim objection interpretations. Therefore, in order to reject dependent claims 7-9 and 11, the teachings of independent claim 1 are also addressed in the below rejection.
Regarding claims 7-9 and 11, Wert teaches a case hardenable, corrosion resistant carburized alloy which contains, in weight percent: 

C: 0.05 to 0.1
Mn: 1.5 max. 
Si: 1.0 max. 
Cr: 11.0 to 15.0
Mo: 1.0 to 3.0
Ni: 1.5 to 3.5
Co: 3.0 to 8.0
V: 0.1 to 1
N: 0.04 max
The balance of the alloy is essentially iron and incidental impurities.


Wert’s alloy includes components in amounts that overlaps with the claimed invention. See Table 1, and cols 3-4. As such, the claim is rendered obvious as it’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. It is noted that the ranges that touch at one point do overlap. See MPEP 2144.05. See Cols 2-5.
Wert differs from the claimed invention in that the range of V does not overlap with the claimed range, but is close enough (by 0.1 wt. %, to be exact). It should be noted that Wert uses the modified “about” before the disclosed ranges throughout the document. While the boundaries of the term “about” are undefined by Wert, it is understood that it modifies the weight percentages in question to include an unspecified range above and below the disclosed range. As such, since the difference between the claimed invention and Wert is 0.1 wt. %, one of ordinary skill in the art would have perceived said ranges to overlap thus rendering the claim obvious. See MPEP 2144.05.I. As such, Applicant’s arguments of the patentability of the claimed invention is unpersuasive. 
Alternatively, if the ranges do not overlap, the claim is still obvious as its been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In this case, Wert discloses a range for V that falls less than 0.1 wt. % outside of the claimed ranges, which, absent any unexpected results, is close enough to the claimed ranges that one skilled in the art would have expected Wert to have the same properties. 
Still, Wert is silent with regards to the claimed Nb, Cu, Al, and their claimed amounts.
Koji teaches a high strength austenitic stainless steel with improved rigidity. ¶0001. The steel includes C, Si, Mn, Ni, Cr, and N. ¶ 0009. Koji teaches that the steel can further include Al and Nb in an amount of from 0.01 to 0.3%. ¶0033. The addition of Al and Nb is recognized as the preferred components because they stably refine the austenite crystal grains to increase the ductility of the steel while maintaining its toughness. Id. As such, it would have been obvious for one of ordinary skill in the art to include Koji’s Nb and Al in the claimed range to Wert’s alloy to increase the ductility of the steel while maintaining its toughness. See MPEP 2144.05.I.
Koji also teaches that the stainless steel further includes copper in an amount of from 0.1 to 3.0 wt. %. ¶0036. The addition of copper is effective to resist corrosion. Id. As such, it would have been obvious for one of ordinary skill in the art to include Koji’s Cu in the claimed range to Wert’s alloy to benefit from its effectiveness in resisting corrosion. 
With regards to the claimed “niobium-rich precipitates and vanadium-rich precipitates” in claim 1: This limitation is met by the teachings of the prior art, when considered together. The instant specification defines Nb rich to mean a steal with 0.02-0.06 wt. % Nb (¶0084 of the published application), and Vanadium rich to mean a steal with 0.65 to 1.2 wt. % V (¶0045 of the published application). Here, as indicated above, the combination of Wert and Koji teaches the claimed alloy with Nb and V in amounts which overlap with or is close enough to the claimed invention. See MPEP 2144.05. As such, the combination of the prior art renders obvious the claimed invention. 
Claims 1-4, 7-11, 15-17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sera (US 6,479,013).
Regarding claims 1-4, 7-11, 15-17, 19, 20, and 23, Sera teaches a tool steel composition (1:7-11) that overlaps with that claimed (5:8-67, 6:1-29). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Element
Claim 1
Claims 2-4, 7-11, 15-17, 19, 20, 23
Sera
Sera Citation
C
0.04 to 0.1
0.05 to 0.08
0.06 to 0.08
0.07
About 0.05 to 0.4
5:11
Cr
10.5 to 13
10.7 to 12.7
10.5
11 to 12.5
About 7.0 to 15.0
5:19
Mo
1.5 to 3.75
1.65 to 3.6
Up to 1.0
5:22
V
1.1 to 1.2
-
About 0.05 to 1.5
5:24
Ni
0.3 to 1.0
0.3 to 1.9
Up to 2.0
5:18
Co
8.5 to 9
6.5 to 7.7
1 to 10
6:24-26
Si
0.05 to 0.4
0.05 to 0.3
0.15 to 0.25
About 0.1 to 1.5
5:13
Mn
0.2 to 0.8
0.3 to 0.7
About 0.1 to 1.5
5:15
Nb
0.02 to 0.06
0.02 to 0.04
Up to 0.5
5:26
Cu
1.0 to 2.5
-
Up to 2.0
5:21
Al
0 to 0.1
0.1
Up to 0.1
5:28
N
0 to 0.025
-
Up to 0.1
5:29
B
0 to 0.0030
-
Up to 0.02
5:32
Fe
Balance
-
balance
5:35


The alloy comprises “niobium-rich precipitates” and “vanadium-rich precipitates” that comprise “vanadium-rich carbides” (claim 23) has been considered and determined to recite a property that results from applicant’s claimed composition. This position is supported by applicant’s specification reciting that “the presence of Niobium facilitates precipitation of vanadium carbides when the steel alloy contains a sufficient amount of Vanadium…The alloy may then have a microstructure comprising both niobium-rich and vanadium-rich precipitates.” (8:16-19). The composition of the prior art, including Nb and V content, (i.e. Sera 5:8-67, 6:1-29) is substantially similar to that claimed. It appears the properties of the composition of the prior art are substantially similar to the properties claimed, including having niobium-rich precipitates and vanadium-rich precipitates that comprise vanadium-rich carbides.
Sera teaches the inventive steel has better toughness (2:61-65) and delta ferrite lowers toughness (5:44-47, 6:3-4). Therefore, it would have been obvious to one of ordinary skill in the art to prevent delta ferrite formation to improve steel toughness.
The limitation of “a measured grain size of delta ferrite is not more than an average of 28 micrometers with a standard deviation of 16 micrometers” has been considered. It has been determined that claim 1 does not require the steel alloy to include delta ferrite, let alone one with a particular grain size. In fact, applicant’s specification teaches away from the inclusion of delta ferrite. For example  11:16-18 of applicant’s specification recites “There is little or none of the undesirable delta-ferrite phase in the microstructure. A level of…preferably ≤ 3% is preferred.”  (Emphasis added). In 14:4-6 of applicant’s specification recites that “the formation of the delta-ferrite phase is avoided during soaking”. (Emphasis added). In 15:1-3 applicant’s specification recites “undesirable delta-ferrite phase” is formed in conjunction with “barely any formation of V-rich precipitates”. Accordingly, since (a) the claim does not require a steel alloy with delta-ferrite, (b) prior art teaches the formation of V-rich precipitates, and (c) applicant’s specification teaches away from the formation of any delta-ferrite, claim 1 is construed to not require delta-ferrite, and to the extent that it does, the claim is rendered obvious over the teachings  of the prior art.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sera (US 6,479,013) as applied to claim 1 above, and further in view of Tanaka (US 5,873,956).
Regarding claims 12 and 13, Sera teaches a tool steel (1:7-11), but is silent to a bearing component of at least one of an inner ring, an outer ring, or a rolling element wherein a surface is case-carburised and/or carbonitrided.
Tanaka teaches an alloy to be used in a rolling bearing (8:11-14) as an inner race (i.e. ring), outer race (i.e. ring), and/or rolling element (2:45-60) that is case-hardened (2:38-44) by carbonitriding (3:8-13).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the tool steel of Sera to form an inner race, outer race, and/or rolling element of a rolling bearing that is carbonitrided because the composition of Tanaka (Tanaka 8:15-67, 9:1-50) used to make a rolling bearing (Tanaka 8:11-14) is substantially similar to the composition of Sera (Sera 5:8-67, 6:1-29) and carbonitriding strengthens the outer surface of the bearing and significantly improves corrosion resistance (Tanaka 4:1-17). With respect to substantially similar compositions of Tanaka and Sera, the additional Nb in Sera improves resistance to softening (Sera 5:65-67) and the additional Cu in Sera improves toughness (Sera 5:55-57), both properties desired by the rolling bearing of Tanaka (Tanaka 2:45-51).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sera (US 6,479,013) in view of Tanaka (US 5,873,956) as applied to claim 13 above, and further in view of Beer (US 206/0029318).
Regarding claim 14, Sera in view of Tanaka is silent to the bearing component being an inner ring and an outer ring with rolling elements made of a ceramic material.
Beer teaches a roller bearing having two cooperating rolling parts of which one is ceramic and the other steel (abstract), where roller bearing parts exposed to a rolling load are inner and outer rings and rolling bodies, with an inner ring made from steel that has a nitride surface and rolling bodies (i.e. rolling elements) made from suitable ceramic materials ([0013]-[0021], [0086], [0087]).
It would have been obvious  to one of ordinary skill in the art before the filing of applicant’s claimed invention in the bearing of Sera in view of Tanaka to make the rolling bodies from ceramic material because it forms a hybrid bearing that has an improved running time that is 180 times or more than that of a standard bearing (Bear [0112]).
 Claims 1-4, 7-13, 15-17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5,873,956) in view of Sera (US 6,479,013).
Regarding claims 1-4, 7-11, 15-17, 19, and 20, Tanaka teaches an alloy to be used in a rolling bearing (8:11-14) with a composition that overlaps with that claimed (8:15-67, 9:1-50) that is a stainless steel (2:38-44) where V forms nitrides (i.e. V-rich precipitates) (9:13-23).
Element
Claim 1
Claims 2-4, 7-11, 15-17, 19, 20, 23
Tanaka
Tanaka Citation
Sera
Sera Citation
C
0.04 to 0.1
0.05 to 0.08
0.06 to 0.08
0.07
Pref. <= 0.2 
8:15-34
About 0.05 to 0.4
5:11
Cr
10.5 to 13
10.7 to 12.7
10.5
11 to 12.5
Pref. 10.0 to 16
8:35-48
About 7.0 to 15.0
5:19
Mo
1.5 to 3.75
1.65 to 3.6
Pref. 0.45 to 3.0
8:67, 9:1-12
Up to 1.0
5:22
V
1.1 to 1.2
-
0.40 to 2.0
9:13-23
About 0.05 to 1.5
5:24
Ni
0.3 to 1.0
0.3 to 1.9


Up to 2.0
5:18
Co
8.5 to 9
6.5 to 7.7


1 to 10
6:24-26
Si
0.05 to 0.4
0.05 to 0.3
0.15 to 0.25
0.1 to 2.0
8:61-66
About 0.1 to 1.5
5:13
Mn
0.2 to 0.8
0.3 to 0.7
Pref. 0.1 to 0.8
8:49-60
About 0.1 to 1.5
5:15
Nb
0.02 to 0.06
0.02 to 0.04
-

Up to 0.5
5:26
Cu
1.0 to 2.5
-
-

Up to 2.0
5:21
Al
0 to 0.1
0.1
-

Up to 0.1
5:28
N
0 to 0.025
-
Pref. up to 0.15
9:24-50
Up to 0.1
5:29
B
0 to 0.0030
-
-

Up to 0.02
5:32
Fe
Balance
-
Balance
2:38-44




Tanaka teaches a bearing with high toughness (2:38-51), but is silent to the presence of Nb, Cu, and Al.
Sera teaches a tool steel composition (1:7-11) that overlaps with that claimed and that of Tanaka (5:8-67, 6:1-29) including up to 0.5% Nb (5:26, 65-67), up to 2.0% Cu (5:21, 55-57), and up to 0.1% Al (5:28, 6:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the steel of Tanaka to include up to 0.5% Nb, up to 2.0% Cu, and up to 0.1% Al because Nb increases resistance to softening without lowering toughness (Sera 5:65-67), Cu improves toughness without lowering high temperature strength (Sera 5:55-57), and Al deoxidizes without forming large-size inclusions (Sera 6:1-2).
The alloy comprises “niobium-rich precipitates” has been considered and determined to recite a property that results from applicant’s claimed composition. This position is supported by applicant’s specification reciting that “the presence of Niobium facilitates precipitation of vanadium carbides when the steel alloy contains a sufficient amount of Vanadium…The alloy may then have a microstructure comprising both niobium-rich and vanadium-rich precipitates.” (8:16-19). The composition of the prior art, including Nb and V content, (i.e. Tanaka 9:13-23; Sera 5:24,26) is substantially similar to that claimed. It appears the properties of the composition of the prior art are substantially similar to the properties claimed, including having niobium-rich precipitates.
Tanaka teaches the formation of delta-ferrite is retarded (i.e. delayed or held back) to prevent harm to toughness (5:57-67, 6:1-4, 8:16-19, Fig. 6), such that it is within the scope of Tanaka for the alloy to not include delta-ferrite.
The limitation of “a measured grain size of delta ferrite is not more than an average of 28 micrometers with a standard deviation of 16 micrometers” has been considered. It has been determined that claim 1 does not require the steel alloy to include delta ferrite, let alone one with a particular grain size. In fact, applicant’s specification teaches away from the inclusion of delta ferrite. For example  11:16-18 of applicant’s specification recites “There is little or none of the undesirable delta-ferrite phase in the microstructure. A level of…preferably ≤ 3% is preferred.”  (Emphasis added). In 14:4-6 of applicant’s specification recites that “the formation of the delta-ferrite phase is avoided during soaking”. (Emphasis added). In 15:1-3 applicant’s specification recites “undesirable delta-ferrite phase” is formed in conjunction with “barely any formation of V-rich precipitates”. Accordingly, since (a) the claim does not require a steel alloy with delta-ferrite, (b) prior art teaches the formation of V-rich precipitates, and (c) applicant’s specification teaches away from the formation of any delta-ferrite, claim 1 is construed to not require delta-ferrite, and to the extent that it does, the claim is rendered obvious over the teachings  of the prior art.
Regarding claim 12, Tanaka teaches a rolling bearing (2:45-51) with a surface layer formed by carbonitriding (3:8-10, 4:61-65).
Regarding claim 13, Tanaka teaches a rolling bearing that is an inner race (i.e. ring), outer race (i.e. ring), and rolling element (2:45-60).
Regarding claim 23, Tanaka in view of Sera teaches up to 0.1% Al (Sera 5:28, 6:1-2) and V forms nitrides (Tanaka 9:13-23).
The alloy comprises “vanadium-rich precipitates” that comprise “vanadium-rich carbides” has been considered and determined to recite a property that results from applicant’s claimed composition. This position is supported by applicant’s specification reciting that “the presence of Niobium facilitates precipitation of vanadium carbides when the steel alloy contains a sufficient amount of Vanadium…The alloy may then have a microstructure comprising both niobium-rich and vanadium-rich precipitates.” (8:16-19). The composition of the prior art, including Nb and V content, (i.e. Tanaka 8:15-67, 9:1-50; Sera 5:21, 26, 28, 55-57 65-67, 6:1-2) is substantially similar to that claimed. It appears the properties of the composition of the prior art are substantially similar to the properties claimed, including having vanadium-rich precipitates that comprise vanadium-rich carbides.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5,873,956) in view of Sera (US 6,479,013) as applied to claim 13 above, and further in view of Beer (US 2006/0029318).
Regarding claim 14, Tanaka teaches the alloy is a rolling bearing of at least one member of an inner race and an outer race (2:45-60), but is silent to rolling elements made of a ceramic material.
Beer teaches a roller bearing having two cooperating rolling parts of which one is ceramic and the other steel (abstract), where roller bearing parts exposed to a rolling load are inner and outer rings and rolling bodies, with an inner ring made from steel that has a nitride surface and rolling bodies (i.e. rolling elements) made from suitable ceramic materials ([0013]-[0021], [0086], [0087]).
It would have been obvious  to one of ordinary skill in the art before the filing of applicant’s claimed invention in the bearing of Tanaka to make the rolling bodies from ceramic material because it forms a hybrid bearing that has an improved running time that is 180 times or more than that of a standard bearing (Beer [0112]).
Related Art
Ernst (US 6,030,469)
	Ernst teaches a steel with a composition that overlaps with that claimed (4:16-30, 5:49-67, 6:all, 7:all, 8:all, 9:all) where vanadium forms VN (7:31-49) and Nb forms carbonitrides (8:9-28). The alloy of Ernst includes at least 0.12% N (7:50-60), which is outside the claimed range of 0 to 250 ppm (i.e. 0.0250 wt%) N.
Buck (US 2006/0065327)
	Buck teaches a stainless steel with a composition that overlaps with that claimed ([0013], [0031]-[0056]) with secondary particles MX, where M is Nb and/or V and X is C and/or N ([0016]) in which the formation of delta ferrite is prevented ([0029]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735